                  Case 2:19-cv-02401-AC Document 14 Filed 05/18/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 2:19-cv-02401-AC
     Carolyn Corpuz,                                  )
10                                                    )   STIPULATION AND (PROPOSED)
                     Plaintiff,                       )   ORDER FOR SECOND EXTENSION OF
11                                                    )   TIME TO FILE PLAINTIFF’S MOTION
            vs.                                       )   FOR SUMMARY JUDGMENT
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                     Defendant.                       )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/31/2020 to 06/30/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   MOTION FOR SUMMARY JUDGMENT. All other dates in the Court’s Scheduling Order
21   shall be extended accordingly. This is Plaintiff’s second request for an extension of time. Good
22   cause exists for this request.
23          As with most organizations, COVID-19 has taken a toll on the regular course of business
24   within Counsel’s office. As a result of the various executive orders throughout Fresno County and
25   the State of California, along with the recommendations for Social Distancing, Plaintiff’s Counsel
26   is operating with very limited staff.    The Office of Hearings Operations is still conducting
27   telephonic hearings. As it is required to continue the normal day-to-day tasks involved in
28   developing cases and the requirements of the five-day rule related to submission of evidence to



                                                  1
               Case 2:19-cv-02401-AC Document 14 Filed 05/18/20 Page 2 of 3



 1   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 2   continue normal operations but with a significantly reduced level of support. Additionally,
 3   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 4   reducing support necessary to timely and efficiently process the workload.
 5          Additionally, the week of 05/24/2020, Plaintiff’s Counsel had 14 administrative hearings,
 6   1 reply brief, 1 merits brief and 2 opening briefs due. The week of 05/31/2020, Plaintiff’s Counsel
 7   had 23 administrative hearings, 1 hearing preparation appointments with claimant, 1 reply brief, 1
 8   motion for summary judgement and 4 opening briefs. Each of the administrative hearings also
 9   requires administrative hearing briefs with a full summary of the medical records and legal
10   arguments.
11          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
12   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
13
14   Dated: May 15, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Jonathan Omar Pena
16
                                          JONATHAN OMAR PENA
17                                        Attorneys for Plaintiff

18
19
     Dated: May 15, 2020                   MCGREGOR W. SCOTT
20                                         United States Attorney
                                           DEBORAH LEE STACHEL
21                                         Regional Chief Counsel, Region IX
22                                         Social Security Administration

23
                                       By: */s/ Daniel P.Talbert
24                                        Daniel P. Talbert
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on 05/15/2020)
27
28



                                                  2
              Case 2:19-cv-02401-AC Document 14 Filed 05/18/20 Page 3 of 3



 1
                                  (PROPOSED) ORDER
 2
 3
     Pursuant to stipulation, IT IS SO ORDERED.
 4
     DATED: May 15, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             3
